          Case 1:19-cv-10023-KPF Document 63 Filed 02/20/20 Page 1 of 1




1(212) 318-6626
jamesbliss@paulhastings.com




                                                            MEMO ENDORSED
February 19, 2020


VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Petróleos de Venezuela, et al. v. MUFG Union Bank, N.A., et. al., Case No. 1:19-cv-10023-KPF
        (S.D.N.Y.)

Dear Judge Failla:

The issues raised in Mr. Hurwitz’s letter of February 12, 2020 have been resolved by agreement of the
parties. Accordingly, the Court’s intervention is not needed at this time.

Respectfully,



James R. Bliss
of PAUL HASTINGS LLP

cc:     Counsel of record


The Court is pleased to hear that the parties have resolved their
dispute. The Clerk of Court is directed to terminate the motion at
docket entry 59.

Dated:          February 20, 2020                     SO ORDERED.
                New York, New York




                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
